Title: From Benjamin Franklin to Samuel Cooper Johonnot, 19 August 1783
From: Franklin, Benjamin
To: Johonnot, Samuel Cooper


          
            My dear young Friend,
            Passy, Augt. 19. 1783.
          
          I received your Letter of the 14th. Instant, and am glad to hear of your safe Arrival
            at Nantes; it gives me Concern however to learn that you were too late for the Boston
            Vessel. If you had gone in the first Diligence after you came here, as I directed when I
            sent Lamotte with you to Paris to secure
            a Place for you, which you would not suffer him to do, you would have been at Nantes in
            time to have gone in that Vessel which sail’d but two days before you got there for
            Boston, and might now have been far on your Voyage, and have sav’d your Father all the
            Expence of your waiting for the Philadelphia Ship, and of the Journey from thence to
            Boston, which your Wilfulness must now cost him. You are yet too young to reject safely
            the Advice of your Friends. You should continue to comply with it till you are wiser,
            which I doubt not you will be in time. In hopes of which I am still Your affectionate
            Friend
          
            B Franklin
            Mr Cooper Johonnot
          
         
          Endorsed: Dr Franklin Passy Augt 19th
            Nantes Aug 26th
        